                                                                       Case 2:19-cv-00534-GMN-EJY Document 108 Filed 11/16/20 Page 1 of 5



                                                                   1   BRETT A. CARTER, ESQ.
                                                                       Nevada Bar No. 5904
                                                                   2
                                                                       LINDSAY K. CULLEN, ESQ.
                                                                   3   Nevada Bar No. 12364
                                                                       BERTOLDO BAKER CARTER & SMITH
                                                                   4   7408 West Sahara Avenue
                                                                       Las Vegas, Nevada 89117
                                                                   5   Phone (702) 228-2600
                                                                   6   Fax (702) 228-2333
                                                                       Carter@nvlegaljustice.com and
                                                                   7   Lindsay@nvlegaljustice.com
                                                                       Attorneys for Plaintiff
                                                                   8          MARY JOHNSON
                                                                   9   NASH AND FRANCISKATO LAW FIRM
BENSON BERTOLDO BAKER & CARTER




                                                                  10   Brian S. Franciskato (Pro Hac Vice)
                                                                       Randy James (Pro Hac Vice)
                                                                  11   2300 Main Street, Suite 170
                                 702-228-2600• Fax 702-228-2333




                                                                       Kansas City, MO 64108
                                    7408 West Sahara Avenue




                                                                  12
                                    Las Vegas, Nevada 89117




                                                                       Attorneys for Plaintiff
                                                                              MARY JOHNSON
                                                                  13

                                                                  14                                UNITED STATES DISTRICT COURT
                                                                                                         DISTRICT OF NEVADA
                                                                  15
                                                                       MARY JOHNSON,                                        )
                                                                  16                                                        )
                                                                                      Plaintiff,                            )      Case No.2:19-cv-00534-GMN-GWF
                                                                  17
                                                                                                                            )
                                                                  18 v.                                                     )      Complaint Filed: May 09, 2017
                                                                                                                            )      Transferred: March 29, 2019
                                                                  19 JOHN CUCKLER, M.D.; ALABAMA                            )
                                                                     MEDICAL CONSULTANTS, INC.;                             )
                                                                  20 BIOMET, INC.; BIOMET                                   )
                                                                     ORTHOPEDICS, LLC; BIOMET U.S.                          )
                                                                  21
                                                                     RECONSTRUCTION, LLC; AND BIOMET                        )
                                                                  22 MANUFACTURING, LLC;                                    )
                                                                                                                            )
                                                                  23                  Defendants.                           )
                                                                                                                            /
                                                                  24
                                                                                              JOINT MOTION TO EXTEND STAY PENDING
                                                                  25
                                                                                             PARTICIPATION IN SETTLEMENT PROGRAM
                                                                  26
                                                                              The Parties, through counsel, respectfully request that the Court enter an order extending the
                                                                  27
                                                                       stay in this matter through and including February 28, 2021, to allow the Parties herein to complete
                                                                  28
                                                                                                                    Page 1 of 3
                                                                       Case 2:19-cv-00534-GMN-EJY Document 108 Filed 11/16/20 Page 2 of 5



                                                                   1   their participation in a settlement program. In support, the Parties state as follows:
                                                                   2
                                                                              1.      The above-captioned action is one of a number of cases pending across the country
                                                                   3
                                                                       involving the Biomet M2a hip replacement system.
                                                                   4
                                                                              2.      As the Court knows, Plaintiff’s and Defendants’ counsel have reached an agreement
                                                                   5

                                                                   6   on a settlement program.

                                                                   7          3.      Counsel believe this settlement program is the most efficient method to provide an

                                                                   8   opportunity to resolve all of the cases without the resource-intensive case-by-case trial workup that
                                                                   9   has historically taken place to resolve any previous suits between counsel. In an effort to avoid the
BENSON BERTOLDO BAKER & CARTER




                                                                  10
                                                                       time and expense, the Parties’ agreement calls for a neutral third party to review eligible claimant’s
                                                                  11
                                 702-228-2600• Fax 702-228-2333




                                                                       medical records and make allocations, which serve as settlement offers.
                                    7408 West Sahara Avenue




                                                                  12
                                    Las Vegas, Nevada 89117




                                                                              4.      Due to the number of claims, the number of different jurisdictions involved, the
                                                                  13

                                                                  14   varying stages of litigation for each case, and the work necessary to review the claims and make

                                                                  15   settlement offers, the program has taken and will continue to take many months to work through.

                                                                  16          5.      The above-captioned matter is currently successfully engaged in participation in the
                                                                  17
                                                                       settlement program and the parties desire to continue the settlement process.
                                                                  18
                                                                              6.      The Parties’ respectfully request that the Court extend the stay this case including all
                                                                  19
                                                                       deadlines through and including February 28, 2021 to allow the Parties an opportunity to continue
                                                                  20
                                                                       participation in the settlement program and, potentially, resolve this matter without further Court
                                                                  21

                                                                  22   involvement.

                                                                  23          7.      To the extent the Parties have not resolved and/or dismissed this matter by then, the
                                                                  24   Parties agree to file a Notice of Case Status within fourteen (14) days of February 28, 2021 to apprise
                                                                  25
                                                                       the Court of the status of settlement negotiations and, if necessary, request a Case Management
                                                                  26
                                                                       conference to schedule deadlines in this Matter.
                                                                  27
                                                                              8.      This request is made in good faith and is not for purposes of undue delay. No party
                                                                  28
                                                                                                                      Page 2 of 3
                                                                       Case 2:19-cv-00534-GMN-EJY Document 108 Filed 11/16/20 Page 3 of 5



                                                                   1   will be prejudiced by the granting of the requested stay. The parties agree that a stay would best
                                                                   2
                                                                       conserve the parties’ and Court’s resources.
                                                                   3
                                                                              WHEREFORE, the Parties respectfully request that the Court enter an order extending the
                                                                   4
                                                                       stay in this matter through February 28, 2021.
                                                                   5

                                                                   6   Dated: November 16, 2020

                                                                   7    By: /s/ Lindsay K. Cullen, Esq.                         By: /s/ Tarifa B. Laddon, Esq.
                                                                        BRETT A. CARTER, ESQ.                                   TARIFA B. LADDON (Pro Hac Vice)
                                                                   8    Nevada Bar No. 5904                                     Tarifa.laddon@faegrebd.com
                                                                        LINDSAY K. CULLEN, ESQ                                  THEODORE O’REILLY ( Pro Hac Vice)
                                                                   9    Nevada Bar No. 12364                                    Theodore.oreilly@faegrebd.com
BENSON BERTOLDO BAKER & CARTER




                                                                  10    7408 West Sahara Avenue                                 FAEGRE DRINKER BIDDLE &
                                                                        Las Vegas, NV 89117                                     REATH LLP
                                                                  11    T: 702-228-2600                                         1800 Century Park East, Suite 1500
                                 702-228-2600• Fax 702-228-2333




                                                                        F: 702-228-2333                                         Los Angeles, CA 90067
                                    7408 West Sahara Avenue




                                                                  12
                                    Las Vegas, Nevada 89117




                                                                        lindsay@nvlegaljustice.com                              Attorneys for Defendants
                                                                  13    Brian S. Franciskato
                                                                  14    NASH & FRANCISKATO LAW FIRM
                                                                        2300 Main Street, Ste 170
                                                                  15    Kansas City, MO 64108
                                                                        T: 816-221-6600
                                                                  16    F: 816-221-6612
                                                                        bfranciskato@nashfranciskato.com
                                                                  17
                                                                        Attorneys for Plaintiff
                                                                  18

                                                                  19
                                                                                                          CERTIFICATE OF SERVICE
                                                                  20
                                                                              I hereby certify that on November 16, 2020, I electronically filed the foregoing document
                                                                  21

                                                                  22   with the Clerk of the Court using CM/ECF system which will send notification of such filing to all

                                                                  23   attorneys of record.
                                                                  24

                                                                  25
                                                                                                                              /s/Jodi Farr _________
                                                                  26

                                                                  27

                                                                  28
                                                                                                                      Page 3 of 3
                                                                       Case 2:19-cv-00534-GMN-EJY Document 108 Filed 11/16/20 Page 4 of 5



                                                                   1   BRETT A. CARTER, ESQ.
                                                                       Nevada Bar No. 5904
                                                                   2
                                                                       LINDSAY K. CULLEN, ESQ.
                                                                   3   Nevada Bar No. 12364
                                                                       BERTOLDO BAKER CARTER & SMITH
                                                                   4   7408 West Sahara Avenue
                                                                       Las Vegas, Nevada 89117
                                                                   5   Phone (702) 228-2600
                                                                   6   Fax (702) 228-2333
                                                                       Carter@nvlegaljustice.com and
                                                                   7   Lindsay@nvlegaljustice.com
                                                                       Attorneys for Plaintiff
                                                                   8          MARY JOHNSON
                                                                   9   NASH AND FRANCISKATO LAW FIRM
BENSON BERTOLDO BAKER & CARTER




                                                                  10   Brian S. Franciskato (Pro Hac Vice)
                                                                       Randy James (Pro Hac Vice)
                                                                  11   2300 Main Street, Suite 170
                                 702-228-2600• Fax 702-228-2333




                                                                       Kansas City, MO 64108
                                    7408 West Sahara Avenue




                                                                  12
                                    Las Vegas, Nevada 89117




                                                                       Attorneys for Plaintiff
                                                                              MARY JOHNSON
                                                                  13

                                                                  14                             UNITED STATES DISTRICT COURT
                                                                                                      DISTRICT OF NEVADA
                                                                  15
                                                                       MARY JOHNSON,                                 )
                                                                  16                                                 )
                                                                                   Plaintiff,                        )     Case No.2:19-cv-00534-GMN-GWF
                                                                  17                                                 )
                                                                  18 v.                                              )     Complaint Filed: May 9, 2017
                                                                                                                     )     Transferred: March 29, 2019
                                                                  19 JOHN CUCKLER, M.D.; ALABAMA                     )
                                                                     MEDICAL CONSULTANTS, INC.;                      )
                                                                  20 BIOMET, INC.; BIOMET                            )
                                                                     ORTHOPEDICS, LLC; BIOMET U.S.                   )
                                                                  21 RECONSTRUCTION, LLC; AND BIOMET                 )
                                                                  22 MANUFACTURING, LLC;                             )
                                                                                                                     )
                                                                  23               Defendants.                       )
                                                                                                                     /
                                                                  24
                                                                               ORDER GRANTING JOINT MOTION TO EXTEND STAY PENDING
                                                                  25                  PARTICIPATION IN SETTLEMENT PROGRAM
                                                                  26

                                                                  27

                                                                  28
                                                                                                             Page 1 of 2
                                                                       Case 2:19-cv-00534-GMN-EJY Document 108 Filed 11/16/20 Page 5 of 5



                                                                   1          This matter came before the Court on the Parties’ Joint Motion to Extend Stay Pending
                                                                   2
                                                                       Participation in Settlement Program. The Court having considered said Motion and being duly
                                                                   3
                                                                       advised in the premises now finds and orders as follows:
                                                                   4
                                                                              1.      The Parties’ Joint Motion to Extend Stay is hereby GRANTED through and including
                                                                   5

                                                                   6   February 28, 2021;

                                                                   7          2.      In the event this case is not resolved or dismissed by February 28, 2021, the parties

                                                                   8   shall file a Notice of Case Status within fourteen days of February 28, 2021 apprising the Court of
                                                                   9   the status of settlement negotiations and if necessary, request a Case Management Conference to set
BENSON BERTOLDO BAKER & CARTER




                                                                  10
                                                                       new deadlines in this matter.
                                                                  11
                                 702-228-2600• Fax 702-228-2333




                                                                                                    16 day of November, 2020.
                                                                              DONE AND ORDERED this ___
                                    7408 West Sahara Avenue




                                                                  12
                                    Las Vegas, Nevada 89117




                                                                  13

                                                                  14

                                                                  15                                                          _____________________________________
                                                                                                                              Gloria M. Navarro, District Judge
                                                                  16                                                          UNITED STATES DISTRICT COURT

                                                                  17   Copies to:
                                                                       All Parties of Record via Electronic Service
                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28
                                                                                                                      Page 2 of 2
